Citation Nr: 0433150	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  99-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from October 1965 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1998 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), that 
denied a rating in excess of 50 percent disabling for PTSD.  
While the appeal was pending, the RO granted a 70 percent 
rating for the PTSD in the September 1998 statement of the 
case, effective in September 1998 following a period of 
temporary total disability that extended back to the date of 
the veteran's increased rating claim in May 1997.  The 
veteran continued to express disagreement with the 70 percent 
evaluation.

This case also comes before the Board from a January 2001 
rating that denied entitlement to a TDIU rating.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that PTSD is more severe than currently 
evaluated.  He alleges that this service-connected disorder 
renders him unemployable.  At the September 2004 Travel Board 
hearing, the veteran testified that he had been hospitalized 
a number of times for PTSD and that currently he felt like he 
needed to go back.  His testimony alleges that his condition 
has worsened since the August 2004 examination.  In this 
regard, VA's General Counsel has indicated that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991). 

Additionally, he testified that he was awarded Social 
Security benefits for his PTSD in 2000.  Although there are 
medical records used by Social Security, there is also no 
evidence of any Social Security decision from 2000 in the 
claims file.  

He also reported regular follow up treatment by a "Dr. Chu" 
about every 20 to 30 days.  The Board notes that Vet Center 
records reflect that a Dr. Choe, Chief PCT at East Orange 
VAMC, treats the veteran.  While there is a July 2004 Vet 
Center psychiatric questionnaire signed by Dr. Choe of 
record, the most recent records of treatment are dated 
approximately 1 year prior to the questionnaire, in August 
2003.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).  In light of the veteran contention of 
worsening PTSD symptoms since his last examination, another 
examination should be scheduled and records of recent 
treatment for PTSD should be obtained.  Likewise an attempt 
should be made to obtain the medical and Social Security 
evidence cited by the veteran in his September 2004 hearing.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The AMC should obtain VA clinical 
records showing treatment for the 
veteran's PTSD from August 2003 to the 
present, to include records from a Yeon 
C. Choe, M.D.  The AMC should obtain the 
names and addresses of any other medical 
care providers who have treated the 
veteran for his psychiatric condition.  
The AMC should take all necessary steps 
to obtain any pertinent records that are 
not currently part of the claims folder 
and associate them with the claims 
folder.  

2.  The AMC should should obtain from the 
Social Security Administration a copy of 
the decision that was said to have 
awarded Social Security disability 
benefits in 2000 as well as the medical 
records relied upon concerning that 
particular grant.  All efforts to obtain 
these records should be fully documented, 
and the Social Security Administration 
should provide a negative response if 
records are not available.

3.  After completion of 1-2 above, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
level of his PTSD.  The claims folder 
must be made available to the examiner 
for review before the examination.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of social and industrial 
inadaptability/employability caused by 
the veteran's service-connected PTSD.  In 
doing so, the examiner should make an 
effort to reconcile the conflicting 
medical opinions shown in the July 2004 
DAV questionnaire signed by Dr. Choe and 
the August 2004 VA examination.  

4.  After the development requested above 
is completed to the extent possible, the 
AMC should readjudicate the claims.  If 
the decision remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  
Then, if otherwise in order, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



